DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Regarding claims 1 and 47-48, line 2, the recitation “at least one lead acid battery, cell or cell combination” should be -- at least one lead acid battery or cells
Regarding claim 29, lines 1-2, the recitation “at least partially cycling said lead acid battery at least partially discharges said at least one lead acid battery” should be -- at least partially cycling said lead acid battery comprising at least partially discharges said at least one lead acid battery
Regarding claim 30, lines 1-2, the recitation “at least partially cycling said lead acid battery at least partially charges said at least one lead acid battery” should be -- at least partially cycling said lead acid battery comprising at least partially charges said at least one lead acid battery
Regarding claim 31, lines 1-2, the recitation “at least partially cycling said lead acid battery at least partially charges said at least one lead acid battery and at least partially discharges said at least one lead acid battery” should be -- at least partially cycling said lead acid battery comprising at least partially charges said at least one lead acid battery and at least partially discharges said at least one lead acid battery
Regarding claims 36 and 39, lines 2-3, the recitation “a battery” should be -- the lead acid battery
Regarding claims 37-38, 40-41, line 1, the recitation “testing a lead acid battery” should be -- testing the lead acid battery
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28-31, 33-35, 47 and 49-50 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fan (CN 102073019 B).
Regarding claim 28, Fan (CN 102073019 B) teaches a system comprising: at least one lead acid battery ([0064]); a generally planar support platform (automobile, abstract, lines 5-6), wherein said support platform is movable (abstract, lines 5-6; [0009]) in at least four degrees of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]); and, a circuitry for at least partially cycling (corresponding circuitry for battery charge/discharge, abstract; [0011] [0012]) said lead acid battery ([0064], abstract).
Regarding claim 29, Fan teaches the system of claim 28, wherein said circuitry for at least partially cycling said lead acid battery (corresponding circuitry for battery charge/discharge, abstract; [0011] [0012]) at least partially discharges said at least one lead acid battery ([0064], abstract).
Regarding claim 30, Fan teaches the system of claim 28, wherein said circuitry for at least partially cycling said lead acid battery (corresponding circuitry for battery charge/discharge, abstract; [0011] [0012]) at least partially charges said at least one lead acid battery ([0064], abstract).
Regarding claim 31, Fan teaches the system of claim 28, wherein said circuitry for at least partially cycling said lead acid battery (corresponding circuitry for battery charge/discharge, abstract; [0011] [0012]) at least partially charges said at least one lead acid battery and at least partially discharges said at least one lead acid battery ([0064], abstract).
Regarding claim 33, Fan (CN 102073019 B) teaches a support apparatus for testing a lead acid battery ([0064], abstract), comprising: a generally planar support platform (automobile, abstract, lines 5-6) having one or more means for securing a lead acid battery (lead acid battery mounted on the vehicle [0064], abstract); said support platform having at least four degrees of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]).
Regarding claim 34, Fan teaches the support apparatus for testing a lead acid battery of claim 33, wherein said support platform has at least five degrees of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]).
Regarding claim 35, Fan teaches the support apparatus for testing a lead acid battery of claim 33, wherein said support platform has at least six degrees of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]).
Regarding claim 47, Fan teaches a method for testing a lead acid battery comprising: providing at least one lead acid battery ([0064], abstract), cell or cell combination; subjecting said at least one lead acid battery or cells to motion (motion of the vehicle that lead acid battery [0064] is mounted on vehicle abstract, [0009]); wherein said motion is translating (abstract, lines 5-6; [0009]) said lead acid battery or cells in at least a first degree of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]); and, at least partially cycling (corresponding circuitry for battery charge/discharge, abstract; [0011] [0012]) said at least one lead acid battery or cells during said motion.
Regarding claim 49, Fan teaches the methods of claims 47, wherein said motion includes at least a second degree of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]).
Regarding claim 50, Fan teaches the method of claim 49, wherein said motion includes at least a third degree of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 102073019 B), as applied above in claim 28, in view of Ichikawa (DE 112013006982 T5).
Regarding claim 32, Fan teaches the system of claim 28. Fan does not explicitly teach further comprising: a second circuitry for controlling (an inherent characteristic of an automobile) a motion of said generally planar support platform (abstract, lines 5-6; [0009]) about or along said at least four degrees of freedom (plurality of degrees of freedom due to automobile in driving/running state, abstract, lines 5-6; [0009]), and an optional means for securing the lead acid battery (mounted on the vehicle, abstract; [0064]), a motor (an inherent characteristic of an automobile) for moving said generally planar support platform, collecting data ([0008]).
Fan does not explicitly teach a computer or controller for controlling said first or second circuitry and/or for collecting data, and/or an interface, display, mouse, and/or key board or pad for inputting instructions to said computer or controller.
Ichikawa (DE 112013006982 T5) teaches a second circuitry for controlling a motion of said generally planar support platform (paragraph 8, line 2 of the solution of the problem) and an optional means for securing the lead acid battery (mounted on a vehicle, paragraph 12 of electrically operated vehicle 10), a motor for moving said generally planar support platform (paragraph 1 of electrically operated vehicle 10), a computer or controller (control device 180, Fig. 8) for controlling said first or second circuitry and/or for collecting data, and/or an interface, display (242, Fig. 7) for inputting instructions to said computer or controller (180, Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer or controller for controlling said first or second circuitry and/or for collecting data, and/or an interface, display for inputting instructions to said computer or controller of Ichikawa’s into Fan’s, in order to provide an automated system controlled by a processor.

Allowable Subject Matter
Following the correction of informalities in the claim objection, as stated above: 
Claims 1-27, 36-46, 48 and 51-57 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “subjecting said at least one lead acid battery or cells to motion; wherein said motion is translating said lead acid battery or cells in at least a first degree of freedom; said motion is rotating said lead acid battery or cells in at least a second degree of freedom; and, at least partially cycling said at least one lead acid battery or cells during said motion”, in combination with all other elements recited in claim 1.
Claim 2-27 is also allowed as they further limit allowed claim 1.
Regarding claim 36, prior arts do not suggest or teach, among other claimed allowable features, “a generally planar support platform having one or more means for securing the lead acid battery; said support platform being translatable along three axes; and wherein said support platform is rotatable about at least one of said three axes.”, in combination with all other elements recited in claim 36.
	Claims 37-38 are also allowed as they further limit allowed claim 36.
Regarding claim 39, prior arts do not suggest or teach, among other claimed allowable features, “a generally planar support platform having one or more means for securing the lead acid battery; said support platform being rotatable about three axes; and wherein said support platform is translatable along at least one of said three axes.”, in combination with all other elements recited in claim 39.
Claims 40-41 are also allowed as they further limit allowed claim 39.
Regarding claim 42, prior arts do not suggest or teach, among other claimed allowable features, “subjecting said at least one lead acid battery to motion; wherein said motion is translating said at least one lead acid battery in at least a first degree of freedom; said motion is rotating said at least one lead acid battery in at least a second degree of freedom; and, at least partially cycling said at least one lead acid battery during said motion.”, in combination with all other elements recited in claim 42.
Claims 42-46 and 51-57 are also allowed as they further limit allowed claim 42.
Regarding claim 48, prior arts do not suggest or teach, among other claimed allowable features, “subjecting said at least one lead acid battery or cells to motion; wherein said motion is rotating said lead acid battery or cells in at least a first degree of freedom; and, at least partially cycling said at least one lead acid battery or cells during said motion”, in combination with all other elements recited in claim 48.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: MA 20150460 A1, U.S. 2014/0120417, U.S. 2013/0309554, U.S. 5545967 and U.S. 5079111.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 23, 2022